DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Firstly, on the basis of the 5/17/2022 amendments, rejections under 35 U.S.C. 112 are hereby withdrawn. The claims as now amended make clear that the cleaning management apparatus determines that the examination of a patient has been completed before initiating timing of various operations during a cleaning phase. This along with the amendments taken as a whole overcome the examiner’s 112 rejections.

Additional searching has been performed. The prior art fails to teach or fairly suggest (claim 1) a cleaning management apparatus for managing preliminary cleaning of an endoscope connected to an examination apparatus, the cleaning management apparatus comprising: a processor comprising hardware, wherein the processor is configured to: determine completion of an examination of the endoscope in a patient; after the examination is determined to be complete, measure respective operation times of a plurality of operation endoscope while the endoscope is connected to the examination apparatus, which is used for the examination, the plurality of operation buttons including at least a suction button, a water supply button, and an air supply button; and while the endoscope remains connected to the examination apparatus and after the examination is determined to be complete, record that the preliminary cleaning has already been performed when the measured operation times satisfy a completion condition.
Claim 8 is similar in scope to claim 1 and is similarly allowed. All other claims depend either directly or indirectly on claim 1 or claim 8 and are therefore also allowed.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876